DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mohamed et al. (USPAP       2015/0371,360), hereinafter, “Mohamed”, in view of Oxholm et al. (USPAP       2018/0357,800), hereinafter, “Oxholm”.

                  Regarding claim 1 Mohamed recites, acquiring an initial image to be subjected to style transform; inputting a gradient of the initial image to an image style transform model, and obtaining a feature map of the initial image in a gradient domain from the image style transform model, wherein the image style transform model is obtained by being trained in the gradient domain and performing image reconstruction according to the feature map of the initial image in the gradient domain to obtain a style image (Please note, figure 4 in correlation to paragraph 0116. As indicated the structure determination module 416 may perform character recognition (e.g., handwriting recognition). For example, the structure determination module 416 may use the transforms for the normal gradient direction and the tangent gradient direction to compute corresponding feature maps and construct a compact feature vector, called a Gradient Direction Descriptor (GDD), containing unique discriminant information. For instance, the GDD me be used as an input (instead of the raw input image, for instance) to handwriting classifiers such as Deep Neural Networks (DNN) to achieve higher recognition accuracies with less computations and memory requirements).
                 Mohamed does not expressly recite, utilizing a perceptual loss. 
     Oxholm recites, utilizing a perceptual loss (Please note, paragraph 0089. As indicated the first perceptual loss is a content loss, which indicates a degree of dissimilarity between an output image y.sub.k and a content target y.sub.c (e.g., a difference in semantic content between input image data and stylized output image data). The style-transfer training module 206 computes the content loss from a content loss function. In some embodiments, the content loss function computes a squared-error loss L.sub.content(y.sub.k, y.sub.c, l) between feature representations of an output image y.sub.k and a content target y.sub.c at a layer l of the loss network 524. The content loss directly compares the feature maps computed from the corresponding layers and thereby characterizes spatial content similarity (i.e., similarity in the semantic content between an output image y.sub.k and a content target y.sub.c).
     Mohamed & Oxholm are combinable because they are from the same field of endeavor.
      At the time before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize this perceptual loss operation of Oxholm in Mohamed ’s invention.
      The suggestion/motivation for doing so would have been as indicated on paragraph 0089, “determining the difference in semantic content between input image data and stylized output image data”.
                  Therefore, it would have been obvious to combine Oxholm with Mohamed to obtain the invention as specified in claim 1.
                  Regarding claims 18 and 20, analysis similar to those presented for claim 1, are applicable.














Allowable Subject Matter


Claims 2-17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
           The following is a statement of reasons for the indication of allowable subject matter: The closest applied Prior Art of record fails to disclose or reasonably suggest wherein training the image style transform model, wherein a training target of the image style transform model is that a total loss Ltotal is minimum, wherein Ltotal is represented by the following equation: Ltotai = ALfeat + BLpixei , where Lfeat represents the perceptual loss, Lpixei represents the pixel-wise loss, and values of a and P are real numbers. 














Examiner’s Note


               The examiner cites particular figures, paragraphs, columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages and figures may apply as well. 
               It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.












Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386.  The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 











Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





















/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Saturday, March 27, 2021